FEEU§D

OCT 30 ZUIB
IN TI-BE UNITED STATES DISTRICT COURT c\%r:;ulilct€»()l?f*$§£f“tg;“"
FOR THE DISTRICT OF MONTANA savings
BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 18-25-BLG-SPW-2

Plaintiff,
vs. ORDER
NICHOLE RENEE WALDHALM,

Def`endant.

 

 

According to this Court’s sentencing order dated August 2, 2018, unresolved

objections to be relied upon at sentencing Were due to the probation officer on or

before October 24, 2018. (Doc. 52 at 2). The probation officer in this case has

advised the Court that her office received Def`endant’s unresolved objections on

October 29, 2018, and she personally received them on today’s date, six days after

the deadline. The Court received the final presentence report in this matter

yesterday. Accordingly, the Court overrules these objections as untimely. The

United States is not required to respond to these objections, nor will the final

presentence report be amended. The deadlines associated with the presentence

report objections and sentencing memoranda exist for a reason: so that counsel and

the Court may have adequate time to address, respond, and consider such
objections Objections submitted in violation of this Court’s sentencing order will

not be considered

DATED this §N‘Efay ofoctober 2018.

’ sUsAN P. WATTERS
United States District Judge

